WHITING, J.
(dissenting-). I am unable to agree with the conclusion reached by Judge McCOY herein, though I do agree that it is the intent of our law to give to- the widow the privilege of selecting the same homestead as would have been allowed to her husband, where he has refused or neglected to make such selection in his lifetime. As I read the briefs herein, this proposition is fully conceded by the appellant. The only basis of respondent’s claim is that in this state we have what he terms a “probate homestead,” such as they have in California, where, regardless of the fact of whether or not the -decedent had a homestead or property which he might have claimed as a homestead, the probate court — 'and not the widow- — is required to select from the real estate of the decedent land for a homestead for the widow. As I construe our statutes, the widow is not entitled to any homestead unless, on the day of the death of the husband and under the facts then existing, the husband or the wife might have claimed the particular property to be exempt as a homestead. Under the facts of this case, neither 'Sanford nor his wife, during Sanford’s life, could have claimed this property as a homestead, because of the undisputed fact that it never had acquired a homestead character. But, if we had a statute like that of California, it would be within the power of the probate court, and it would be its duty, to select a homestead for the widow. But section 155, R. C. 1903, referred to in respondent’s brief, is so different in its wording from section 121 of California Probate Code as to clearly evidence. the intent of the Legislature, if they had the California law in mind at all, to -make the law of this state entirely different from that of California. Instead of there being such a similarity in wording as would show an intent to follow the California statute, there is to my mind a dissimilarity sufficient to show an intent not to follow such law. The case of Hatorff v. Wellford, 27 Grat. (Va.) 356, cited in the majority decision, clearly holds that the homestead which the widow is entitled to is the homestead, which might have been claimed by the decedent, and not a “probate homestead,” such as provided for by the California statute.
GATE'S, P. J., concurs in the dissent.